EXHIBIT 13 Management’s Discussion & Analysis of Financial Condition & Results of Operations The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements and the notes relating thereto included herein. When necessary, reclassifications have been made to prior period’s data for purposes of comparability with current period presentation without impacting earnings. Overview Unity Bancorp, Inc. (the “Parent Company”) is a bank holding company incorporated in New Jersey and registered under the Bank Holding Company Act of 1956, as amended. Its wholly-owned subsidiary, Unity Bank (the “Bank,” or when consolidated with the Parent Company, the “Company”) is chartered by the New Jersey Department of Banking and Insurance. The Bank provides a full range of commercial and retail banking services through the Internet and its sixteen branch offices located in Hunterdon, Middlesex, Somerset, Union and Warren counties in New Jersey and Northampton County in Pennsylvania. These services include the acceptance of demand, savings and time deposits and the extension of consumer, real estate, Small Business Administration (“SBA”) and other commercial credits. Results of Operations Beginning in2008 and continuing through 2009, there has beenunprecedented financial, credit andcapital market stress.Factors such as lack of liquidity in the credit markets, financial institution failures, asset “fair market value” write-downs, and capital adequacy and credit quality concernsresulted in a lack of confidence by the markets in the financial industry.Consumer sentiment remained low, consumer spending contracted, housing values declined, the stock market remained volatile, and unemployment remained at approximately 10 percent. Corporate layoffs, hiring freezes and bankruptcies persist and capital spending plans have been postponed. Individual’s uncertainties regarding the labor market have re-prioritized spending habits and have curbed discretionary spending. The majority of the financial sector continues totrade at a discount to book value due to credit concerns and negative publicity in the news media.Secondary markets for many types of financial assets remainvery restrictive. The Company’s 2009 results were impacted by the magnitude of the recession and its subsequent impact on our customers and our loan and securities portfolios.Items which materially impacted earnings for the year included: · A $3.5 million increase year over year in the provision for loan losses due to the inherent credit risk within the loan portfolio, · $2.6 million in other-than-temporary impairment charges(“OTTI”)on two bank pooled trust preferred securities due to the deterioration of the underlying collateral for the issues, · A $1.1 million increase in FDIC insurance premiums due to an increase in assessment rates and a $408 thousand special assessment, and · An $824 thousand decrease in gains on the sale of SBA loans. Despite this challenging operating environment, the Company’s performanceincluded the following accomplishments: · Controlled operating expenses, which remained flat when the increased FDIC insurance premiums and special assessment are excluded, · Continued market share expansion as total deposits increased 7.2 percent from one year ago, and · The Company remained well-capitalized. For the year ended December 31, 2009, the Company reported a net loss attributable to common shareholders of $2.6 million compared to net income available to common shareholders of $1.8 million for 2008.Performance ratios included: 2009 2008 Net income (loss) per common share - Basic (1) $ (0.36 ) $ 0.26 Net income (loss) per common share - Diluted (1) $ (0.36 ) $ 0.25 Return (loss) on average assets (0.12 )% 0.24 % Return (loss) on average equity (2) (5.29 )% 3.83 % Efficiency ratio 75.49 % 71.90 % (1) Defined as net income adjusted for dividends accrued and accretion of discount on perpetual preferred stock divided by weighted average shares outstanding. (2) Defined as net income adjusted for dividends accrued and accretion of discount on perpetual preferred stock divided by average shareholders’ equity (excluding preferred stock). Net Interest Income The primary source of income for the Company is net interest income, the difference between the interest earned on earning assets such as investments and loans, and the interest paid on deposits and borrowings.Factors that impact the Company’s net interest income include the interest rate environment, the volume and mix of interest-earning assets and interest-bearing liabilities, and the competitive nature of the Company’s marketplace. In 2008, the Federal Open Market Committee lowered interest rates 400 basis points in an attempt to stimulate economic activity.By year-end 2008, the Fed Funds target Annual Report Page 5 19 rate had fallen to 0.25 percent and the Prime rate to 3.25 percent.During 2009, interest rates remained stable at this low level.Consequently, the Company realized lower yields on earning assets and lower funding costs. During 2009, tax-equivalent interest income decreased $1.4 million or 2.7 percent to $49.5 million.This decrease was driven by the lower average yield on earning assets and a shift in the mix of earning assets: · Of the $1.4 million decrease in interest income on a tax-equivalent basis, a $5.5 million decrease is attributed to reduced yields on interest-earning assets, which was partially offset by a $4.2 million increase due to the increase in average interest-earning assets. · The average volume of interest-earning assets increased $85.7 million to $866.9 million in 2009 compared to $781.2 million in 2008. This was due primarily to a $61.9 million increase in average investment securities and a $22.6 million increase in average loans. · The mix of asset growth was concentrated in investment securities due to attractive pricing opportunities as the stressed economic environment tapered creditworthy lending opportunities. · The yield on interest-earning assets decreased 81 basis points to 5.71 percent in 2009 due to the lower overall interest rate environment compared to 2008.Yields on all earning assets, particularly those with variable rates, fell due to these lower market rates.For example, the yield on SBA 7(a) loans fell 219 basis points to 6.06 percent from 8.25 percent in 2008. Total interest expense was $21.6 million in 2009, a decrease of $1.9 million or 8.1 percent compared to 2008.This decrease was driven by the lower overall interest rate environment in 2009 combined with the shift in deposit mix from higher priced products: · Of the $1.9 million decrease in interest expense in 2009, $3.5 million was attributed to a decrease in the rates paid on interest-bearing liabilities, partially offset by a $1.6 million increase due to a higher volume of these liabilities. · Interest-bearing liabilities averaged $757.4 million in 2009, an increase of $65.9 million, or 9.5 percent, compared to 2008.The increase in interest-bearing liabilities was a result of increases in all deposit categories and borrowed funds. · The average cost of interest-bearing liabilities decreased 55 basis points to 2.84 percent, primarily due to the repricing of deposits and borrowings in a lower interest rate environment.The cost of interest-bearing deposits decreased 59 basis points to 2.66 percent in 2009 and the cost of borrowed funds and subordinated debentures decreased 30 basis points to 3.88 percent. · The lower cost of funding was also attributed to a shift in the mix of deposits from higher cost time deposits to lower cost savings deposits. Tax-equivalent net interest income amounted to $28.0 million in 2009, an increase of $503 thousand, or 1.8 percent, compared to 2008. Net interest margin decreased 29 basis points to 3.22 percent for 2009, compared to 3.51 percent in 2008.The net interest spread was 2.87 percent, a 26 basis point decrease from 3.13 percent in The table on pages 8 and 9 reflects the components of net interest income, setting forth for the periods presented herein: (1) average assets, liabilities and shareholders’ equity, (2) interest income earned on interest-earning assets and interest expense paid on interest-bearing liabilities, (3) average yields earned on interest-earning assets and average rates paid on interest-bearing liabilities, (4) net interest spread (which is the average yield on interest-earning assets less the average rate on interest-bearing liabilities), and (5) net interest income/margin on average earning assets. Rates/Yields are computed on a fully tax-equivalent basis, assuming a federal income tax rate of 34 percent. Annual Report Page 6 20 This page left intentionally blank. Annual Report Page 7 21 Consolidated Average Balance Sheets (Dollar amounts in thousands - interest amounts and interest rates/yields on a fully tax-equivalent basis.) For the years ended December 31, 2009 2008 Average Rate/ Average Rate/ Balance Interest Yield Balance Interest Yield ASSETS Interest-earning assets: Federal funds sold and interest-bearing deposits $ 27,163 $ 117 0.43 % $ 26,686 $ 471 1.76 % Federal Home Loan Bank stock 5,061 277 5.47 4,353 240 5.51 Securities: Available for sale 135,537 6,189 4.57 74,243 3,761 5.07 Held to maturity 32,292 1,593 4.93 31,710 1,654 5.22 Total securities (A) 167,829 7,782 4.64 105,953 5,415 5.11 Loans, net of unearned discount: SBA 103,031 6,246 6.06 101,430 8,370 8.25 SBA 504 73,517 4,821 6.56 74,617 5,572 7.47 Commercial 301,340 19,881 6.60 308,751 21,424 6.94 Residential mortgage 126,474 7,252 5.73 100,110 5,971 5.96 Consumer 62,481 3,160 5.06 59,291 3,462 5.84 Total loans (A),(B) 666,843 41,360 6.20 644,199 44,799 6.95 Total interest-earning assets $ 866,896 $ 49,536 5.71 % $ 781,191 $ 50,925 6.52 % Noninterest-earning assets: Cash and due from banks 18,948 17,529 Allowance for loan losses (11,721 ) (9,179 ) Other assets 33,913 31,667 Total noninterest-earning assets 41,140 40,017 Total Assets $ 908,036 $ 821,208 LIABILITIES AND SHAREHOLDERS’ EQUITY Interest-bearing liabilities: Interest-bearing demand deposits $ 89,500 $ 1,063 1.19 % $ 84,336 $ 1,468 1.74 % Savings deposits 214,274 3,574 1.67 168,784 3,644 2.16 Time deposits 341,233 12,523 3.67 330,174 13,836 4.19 Total interest-bearing deposits 645,007 17,160 2.66 583,294 18,948 3.25 Borrowed funds and subordinated debentures 112,403 4,422 3.88 108,214 4,526 4.18 Total interest-bearing liabilities $ 757,410 $ 21,582 2.84 % $ 691,508 $ 23,474 3.39 % Noninterest-bearing liabilities: Demand deposits 79,252 78,282 Other liabilities 4,313 2,531 Total noninterest-bearing liabilities 83,565 80,813 Shareholders’ equity 67,061 48,887 Total Liabilities and Shareholders’ Equity $ 908,036 $ 821,208 Net interest spread $ 27,954 2.87 % $ 27,451 3.13 % Tax-equivalent basis adjustment (126 ) (160 ) Net interest income $ 27,828 $ 27,291 Net interest margin 3.22 % 3.51 % (A) Yields related to securities and loans exempt from federal and state income taxes are stated on a fully tax-equivalent basis.They are reduced by the nondeductible portion of interest expense, assuming a federal tax rate of 34 percent and applicable state tax rates. (B) The loan averages are stated net of unearned income, and the averages include loans on which the accrual of interest has been discontinued. Annual Report Page8 22 2007 2006 2005 Average Balance Interest Rate/ Yield Average Balance Interest Rate/ Yield Average Balance Interest Rate/ Yield $ 22,290 $ 1,068 4.79 % $ 21,606 $ 1,042 4.82 % $ 17,160 $ 572 3.33 % 3,336 258 7.73 2,340 139 5.94 1,513 76 5.02 65,853 3,253 4.94 64,134 2,964 4.62 72,695 3,076 4.23 37,724 1,986 5.26 41,156 2,069 5.03 31,139 1,477 4.74 103,577 5,239 5.06 105,290 5,033 4.78 103,834 4,553 4.38 84,185 9,039 10.74 84,113 8,615 10.24 74,369 6,558 8.82 66,393 5,345 8.05 54,462 4,514 8.29 40,655 3,010 7.40 275,448 20,393 7.40 240,311 17,400 7.24 189,384 13,154 6.95 68,443 3,995 5.84 59,933 3,305 5.51 62,103 3,318 5.34 54,789 3,722 6.79 47,652 3,208 6.73 45,707 2,648 5.79 549,258 42,494 7.74 486,471 37,042 7.61 412,218 28,688 6.96 $ 678,461 $ 49,059 7.23 % $ 615,707 $ 43,256 7.02 % $ 534,725 $ 33,889 6.34 % 13,467 12,439 12,661 (8,184 ) (7,493 ) (6,398 ) 29,304 29,302 24,399 34,587 34,248 30,662 $ 713,048 $ 649,955 $ 565,387 $ 85,750 $ 1,928 2.25 % $ 117,730 $ 2,648 2.25 % $ 150,420 $ 2,605 1.73 % 204,214 8,064 3.95 183,815 6,948 3.78 130,911 3,164 2.42 213,407 10,206 4.78 169,572 7,101 4.19 118,174 3,820 3.23 503,371 20,198 4.01 471,117 16,697 3.54 399,505 9,589 2.40 84,962 4,276 5.03 55,756 2,735 4.91 46,604 2,014 4.32 $ 588,333 $ 24,474 4.16 % $ 526,873 $ 19,432 3.69 % $ 446,109 $ 11,603 2.60 % 75,581 77,747 78,519 2,416 2,218 2,634 77,997 79,965 81,153 46,718 43,117 38,125 $ 713,048 $ 649,955 $ 565,387 $ 24,585 3.07 % $ 23,824 3.33 % $ 22,286 3.74 % (159 ) (79 ) (52 ) $ 24,426 $ 23,745 $ 22,234 3.62 % 3.87 % 4.17 % Annual Report Page 9 23 The rate volume table below presents an analysis of the impact on interest income and expense resulting from changes in average volume and rates over the periods presented.
